IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0081
                               Filed April 14, 2021


IN THE INTEREST OF D.-M.A. and S.S.,
Minor Children,

D.S., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Wapello County, William Owens,

Associate Juvenile Judge.



       A mother appeals the juvenile court order terminating her parental rights.

AFFIRMED.



       Sarah Wenke, Ottumwa, for appellant mother.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Mary Baird Krafka of Krafka Law Office, Ottumwa, attorney and guardian

ad litem for minor children.



       Considered by Tabor, P.J., Ahlers, J., and Danilson, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                           2


DANILSON, Senior Judge.

       A mother appeals the juvenile court order terminating her parental rights.

The court properly denied the mother’s request for an extension of time to work on

reunification, as she made very little, if any, progress and it is unlikely the need for

removal would no longer exist after six months. Also, termination of the mother’s

parental rights is in the children’s best interests. We affirm the decision of the

juvenile court.

       I.     Background Facts & Proceedings

       D.S. is the mother of S.S., born in 2012, and D.-M.A., born in 2019.1 The

mother has a history of problems with substance abuse. There were also concerns

about her mental health. Her parental rights were terminated to four older children.

       In April 2018, the Iowa Department of Human Services (DHS) received

reports that the mother was using methamphetamine. Police officers searched the

mother’s home and found a large quantity of marijuana and some

methamphetamine in a child’s bed. S.S. was removed from the mother’s care and

placed with a maternal aunt. On June 1, 2018, S.S. was adjudicated to be in need

of assistance (CINA), under Iowa Code section 232.2(6)(c)(2) (2018).

Notwithstanding multiple positive drug tests between November 2018 and January

2019, the child was returned to the mother’s care on April 5, 2019, shortly after

D-M.A.’s birth.

       A few months after D.-M.A. was born, the mother again tested positive for

methamphetamine, amphetamines, and hydrocodone. On July 23, 2019, D.-M.A.


1 The father of S.S. is deceased. The father of D.-M.A. is W.A. The court
terminated W.A.’s parental rights, and he has not appealed.
                                         3


was adjudicated CINA pursuant to section 232.2(6)(c)(2) and (n) (2019). The court

permitted the children to remain with the mother “as long as she remains in

residential substance abuse treatment.” However, the mother continued to seek

a “high” by using inhalants while on weekend passes. Before the mother could

complete treatment in early September, the residential staff reported to DHS that

she was discovered talking incoherently and acting in a bizarre fashion.

Accordingly, the children were removed from her care on September 6. The

children were placed with the maternal aunt.           The mother had problems

maintaining sobriety and was inconsistent in her interactions with the children.

       The mother once again tested positive for methamphetamine on April 28,

2020. On August 7, the State filed a petition seeking termination of the mother’s

parental rights. On August 23, during a video chat with the children, W.A. turned

his phone, and the foster parents observed the mother apparently “huffing” an

inhalant. The mother was inconsistent in attending treatment for substance abuse

and was unsuccessfully discharged in October. On October 25, the mother was

arrested for domestic abuse assault. As of November 30, the mother remained in

jail on this charge.

       The juvenile court entered an order on January 4, 2021, terminating the

mother’s parental rights under section 232.116(1)(f) (S.S.), (g) (both children), and

(h) (D.-M.A.) (2020). The court found the children could not be placed with the

mother at the time of the termination hearing or in the foreseeable future. The

court denied the mother’s request to extend the case for an additional six months,

noting the mother had made no progress toward reunification and stating, “[I]t is

time for the child[ren] to achieve the permanency the law requires and [they]
                                            4


deserve[].” The court found termination of the mother’s parental rights was in the

children’s best interests. The mother now appeals.

         II.    Standard of Review

         Our review of termination proceedings is de novo. In re A.B., 815 N.W.2d

764, 773 (Iowa 2012). The State must prove its allegations for termination by clear

and convincing evidence. In re C.B., 611 N.W.2d 489, 492 (Iowa 2000). “‘Clear

and convincing evidence’ means there are no serious or substantial doubts as to

the correctness [of] conclusions of law drawn from the evidence.” Id. Our primary

concern is the best interests of the children. In re J.S., 846 N.W.2d 36, 40 (Iowa

2014).

         III.   Extension of Time

         The mother claims the juvenile court should have granted her an additional

six months to work on reunification. She claims she made reasonable progress

because she was addressing her mental-health issues and planned to attend a

substance-abuse treatment program. She contends the children could be returned

to her within six months.

         The juvenile court may decide to not terminate parental rights if it finds there

is clear and convincing evidence that CINA proceedings should continue and

enters an order to extend the time for reunification in accordance with section

232.104(2)(b). Iowa Code § 232.117(5). The court may continue the proceedings

for an additional six months if the court finds “the need for removal . . . will no

longer exist at the end of the additional six-month period.” Id. § 232.104(2)(b).

         The juvenile court considered a six-month extension and noted the CINA

case had been in place for a substantial amount of time. The court determined the
                                           5


mother essentially made no progress toward having the children returned and they

needed permanency. We agree with the juvenile court’s findings. The problems

that led to the removal of the children remained at the time of the termination

hearing.     The mother made very little, if any, progress during the CINA

proceedings, and we find it is unlikely the need for removal would no longer exist

after six months. See id. We conclude the court properly denied the mother’s

request for an extension of time.

       IV.     Best Interests

       The mother asserts that termination of her parental rights is not in the

children’s best interests. In considering a child’s best interests, we give “primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

needs of the child under section 232.116(2).” In re P.L., 778 N.W.2d 33, 41 (Iowa

2010). “It is well-settled law that we cannot deprive a child of permanency after

the State has proved a ground for termination under section 232.116(1) by hoping

someday a parent will learn to be a parent and be able to provide a stable home

for the child.” Id.

       The children need permanency, which the mother is not able to provide.

The mother has not been able to maintain sobriety and has been inconsistent in

attending to her mental-health problems. We find termination of the mother’s

parental rights is in the children’s best interests.

       We affirm the termination of the mother’s parental rights.

       AFFIRMED.